DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11,16, 17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheyer (20130185081) in view of Bangalore (8090583).  

Cheyer (20130185081) teaches a voice broadcast method, comprising: generating a voice broadcast instruction when a voice broadcast operation is received (as generating a text string based on a speech input from the user – abstract); detecting nodes from a current focused node (as developing ontology nodes – para 0197) on a current webpage interface based on the voice broadcast instruction (wherein the nodes are based on domains, ie restaurant, which is derived from the speech input – para 0197);
 and when a target node is determined, broadcasting text content of the target node; wherein the target node has text information, has no subnode and does not respond to any operation event (as sending the information from the ontology node, when the information is on a leaf node that has a specific value for a particular service – para 0785);
	wherein, before broadcasting the text content of the target node, the method further comprises: detecting a size of the Cheyer (20130185081) teaches the concept of limiting content size; also, (as, when traversing the domain model, in the ‘restaurant’ leaf – fig. 8 subblock 1610l; and stopping at the appropriate leaf based on the token; and in the instance where there is not a match, handling unmatched input as miscellaneous nodes – para 0895); 
however, Cheyer (20130185081) does not explicitly teach switching between a measure of length of text context and layout height of the target node; but Bangalore (8090583) teaches a Bangalore (8090583), because it would advantageously present the searched information into a format that is recognized as more readable by a human, on a webpage (Bangalore (8090583), col. 8 lines 50-56).  

Claim 16 is a system claims that perform the method steps of claim 11 above and as such, claim 16 is similar in scope and content to claim 11 above; therefore, claim 16 is rejected under similar rationale as presented against claim 11 above.  Furthermore, Cheyer (20130185081) teaches processors and memory – para 0076).

As per claim 17, the combination of Cheyer (20130185081) in view of Bangalore (8090583) teaches the apparatus according to claim 16, wherein,   
 determine, when a node does not respond to any operation event, the node is a non-focusable node (as, Cheyer (20130185081) in the ontology in Fig. 8, when the query is processed by the domain model node, and not a task flow model – fig. 8, subblock 1056);
 determine, when the non-focusable node is a node element without including a subnode in a webpage document object model DOM, the node is a leaf node; determining a text length of the leaf node; and determining, when the text length of the leaf node is greater than a preset length threshold, the node as the target node (as, Cheyer (20130185081) when traversing the Bangalore (8090583), wherein Bangalore teaches the focus on character length -- , bottom of fig. 7, wherein the length size and font size is considered – see Table 2, text, size and col. 9 lines 30-38, showing text visual features including color, font, size, as well as content features of ‘length of text’ and semantic features) 

Claim 21 is a computer-readable storage medium performing the method steps of claims 11 above and as such, claim 21 is similar in scope and content to claim 11 above; therefore, claim 21 is rejected under similar rationale as presented against claims 11-15 above.  Furthermore, Cheyer (20130185081) teaches memory – para 0076).

	As per claim 22, the combination of Cheyer (20130185081) in view of Bangalore (8090583) teaches the layout height of the target node is pixel height occupied by the text content to be broadcasted from the target node in a webpage after layout of the webpage is completed (as, Bangalore (8090583), taking into consideration, the text visual features such as font and size, as well as geometric features including horizontal and vertical positions – examiner notes that by definition of visual displays taking into account geometric height and text visual size, this directly measures/transforms into pixel height – col. 9 lines 30-39).  

Claims 14,19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheyer (20130185081) in view of Bangalore (8090583), as applied above, in further view of Denninghoff (20160292276).  

As per claim 14, the combination of Cheyer (20130185081) in view of Bangalore (8090583) teaches the limitations of claims 11, 16, as noted above.  However, the combination of Cheyer (20130185081) in view of Bangalore (8090583) does not explicitly teach:
 “wherein performing the corresponding node reconstruction process on the target node according to the size of the text content to be broadcasted of the target node comprises: performing, when the size of the text content to be broadcasted [[of]] from the target node does not reach a first preset range, a merge process on the target node, and using the merged content to be broadcasted as the text content; acquiring, when the size of the text content to be broadcasted [[of]] from the target node falls within the first preset range, the text content to be broadcasted of the target node, and using the content to be broadcasted as the text content; and performing, when the size of the text content to be broadcasted [[of]] from the target node exceeds the first preset range, segmentation process on the target node, and using the content to be broadcasted after the segmentation process as the text content.”;
(examiner notes that the claims are now amended to reflect ‘text content’); 
However, and Denninghoff (20160292276) teaches truncation of the search result if the length is too long (para 0777), the addition/merging of results if the length is too short (para 0775), and maintain the result if the length is in-between (para 0773-0779).  Therefore, it would have been obvious to one of ordinary skill in the art of search query and result displaying, to modify the text length adjustments in Bangalore, from the combination of Cheyer (20130185081) in view of Bangalore (8090583), with the minimum/maximum/in-between-length measurement, as taught by Denninghoff (20160292276), because it would advantageously maintain the high quality resulting set while reducing the number of unnecessary search criteria (Denninghoff (20160292276), para 0776, 0777, 0778).    
Claim 19 is an apparatus claim that performs the method steps of claim 14 and as such, claim 19 is similar in scope and content to claim 14 and therefore, claim 19 is rejected under similar rationale as presented against claim 14 above. 

Allowable Subject Matter

Claims 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As per the independent claims, Cheyer (20130185081) teaches the general concept of reducing nodes selections, said selection being the number of possible matches, and thereby limiting node content; Bangalore (8090583) teaches the concept of choosing between limiting character length and font size, as noted above; and Denninghoff (20160292276) teaches truncation of the result if the length is too long (para 0777), the addition/merging of results if the length is too short (para 0775), and maintain the result if the length is in-between (para 0773-0779).   However, the representative pieces of prior art above, alone or in combination, do not explicitly teach all of the claim elements of claims 15,20 and dependencies.
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes, that due to the claim scope shift to, the choosing between text length and text sizing; the Bangalore reference is introduced to teach this aspect.  Seeing how this new prior art rejection, is caused by the amendment to the independent claims, the prior art combination follows to the dependent claims, and mapping as such, as well.  Furthermore, applicants arguments are toward the claim amendments and the Cheyer reference, whereas the current combination rejection of Cheyer in view of Bangalore, is used to address the claims. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The additional references on the PTO-892 form, and references in the search, are parallel to the above-mentioned references, in the reasons for allowable subject matter.  Please see related art listed on the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        02/25/2021